Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT
FOR MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE L. WHYTE,

Plaintiff Case 1:21-cv-00124-YK-EB

VS.

CENTRE COUNTY CORRECTIONAL
FACILITY, et al,

Nee Nee ee Nee Ne eee” ee ee”

Defendants

DEFENDANTS’ BRIEF IN SUPPPORT OF MOTION TO DISMISS
PLAINTIFE’S AMENDED COMPLAINT PURSUANT
TO FED. R. CIV. P. 12(b)(6)

1 STATEMENT OF THE CASE

PROCEDURAL HISTORY

Plaintiff Maurice L. Whyte (Whyte) commenced this civil action against
Defendants Centre County Correctional Facility (CCCF)! CO Rockey (Rockey),
CO Folk (Folk), Director of Treatment Hite (Hite) and Deputy Warden Irwin
(Irwin) by filing a Complaint on January 22, 2021.

Rockey, Folk, Hite and Irwin waived service of the Complaint on January

25, 2021.

 

' By Order dated February 22, 2021 this Court dismissed the CCCF as a Defendant
in this civil action for the reason that it was not a “person” subject to liability under
§1983.
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 2 of 33

Rockey, Folk, Hite and Irwin filed a Motion to Dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) on January 25, 2021.

Whyte filed a Petition for Leave to File Amended Complaint on April 7,
2021.

This Court entered an Order granting Whyte leave to file an Amended
Complaint, docketing the proposed Amended Complaint attached to the Petition as
the Amended Complaint and dismissing the Motion to Dismiss as moot on April
28, 2021.

Defendants Lieutenant Woods (Woods), Lieutenant Millinder (Millinder)
and CO Murphy (Murphy), who were added by the Amended Complaint, waived
service of the Amended Complaint on May 4, 2021.

All Defendants filed a Motion to Dismiss Plaintiff's Amended Complaint
pursuant to Fed. R. Civ. P. 12(b)(6) on May 21, 2021.

FACTUAL HISTORY

The relevant facts, as pled in the Amended Complaint, are as follows:

a. Whyte is an inmate at the CCCF, having been housed there from

November 7, 2020 to April 28, 2021. (Document 18-1, Amended Complaint,

Page 2, § 2).?

 

* After filing the Amended Complaint, Whyte was transferred to the Columbia
County Jail (Document 31)
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 3 of 33

b. Woods, Millinder and Hite are employees of the CCCF who act in a
supervisory capacity and are responsible for enforcing policies put in place
by federal and state regulation and training the CCCF’s security staff.
(Document 18-1, Amended Complaint, Page 2, J 3)

c. Rockey and Folk are corrections officers at the CCCF. (Document 18-
1, Amended Complaint, Page 2, ] 4)

d. Upon arrival at the CCCF Whyte completed a classification
questionnaire in which he indicated he was a transgender female and
identified as such. (Document 18-1, Amended Complaint, Page 2, § 5)

e. Whyte was assigned to an alternative housing unit and placing on “cell
alone” status. (Document 18-1, Amended Complaint, Page 2, 4 5)

f. Placement in the alternative housing unit restricted Whyte’s ability to
participate in inmate work assignments or other programs available to
inmates housed in general population. (Document 18-1, Amended
Complaint, Page 2, J 5)

g. Inmates charged with or convicted of crimes of a sexual nature and
inmates with mental disorders are also housed in the alternative housing

unit. (Document 18-1, Amended Complaint, Page 5, J 13)
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 4 of 33

h. On November 24, 2020 Folk referred to Whyte as a “he-she” while
negatively conversing about her with another inmate. (Document 18-1,
Amended Complaint, Page 5, J 14)

i. On December 25, 2020 Rockey, in the presence of other inmates, made
inappropriate remarks about Whyte’s stature and augmented breasts i.e.,
“[w]hat the f*** are you laughing at? Your body isn’t even real. Aren’t
your boobs fake?” (Document 1, Amended Complaint, Page 6, ] 15).

J. On that same date, Rockey, having been advised by Whyte that she
was going to report him for harassment, conducted a search of her cell and
confiscated a piece of paper listing books under the heading “black gay
fiction novels.” (Document 18-1, Amended Complaint, Page 6, 16)

k. On January 24, 2021 Rockey was part of the security staff assigned to
Whyte’s housing unit. (Document 18-1, Amended Complaint, Page 8, q 1).
l. During mealtime, a dispute arose between Whyte and another inmate,
which resulted in the other inmate throwing his food tray at Whyte several
times, although no actual contact was made. (Document 18-1, Amended
Complaint, Page 8, 1).

m. As this was happening, Rockey did not physically intervene to protect

Whyte. (Document 18-1, Amended Complaint, Page 8, § 16).
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 5 of 33

n. When Whyte exercised her right of self-defense, Rockey intervened to
separate them. (Document 18-1, Amended Complaint, Page 8, J 16).

0. Following this incident, Murphy escorted Whyte back to his cell and
ordered her to submit to a strip search. (Document 18-1, Amended
Complaint, Page 9, ¥ 17).

p. | Whyte’s strip search was witnessed by Murphy, Rockey, and
Millender as well as other inmates. (Document 18-1, Amended Complaint,
Page 9, J 17).

q. Irwin and Woods exposed Whyte to potential retaliation by placing
Rockey on the security staff assigned to Whyte’s housing unit. (Document
18-1, Amended Complaint, Page 9, § 17).

r. During her stay at the CCCF, Whyte was to receive a medically
prescribed allergy diet. Throughout her stay she received meals containing
foreign objects or ingredients he is allergic to. (Document 18-1, Amended
Complaint, Page 10, 4 18).

s. During her stay at the CCCF, Whyte’s incoming mail was withheld
from her. (Document 18-1, Amended Complaint, Page 11, ] 16).

t. On various occasions, Woods, Hite and / or Irwin did not afford Whyte

an adequate grievance procedure. (Document 18-1, Amended Complaint,
IL.

Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 6 of 33

Page 3, {| 8; Page 6, 7 14; Page 8, ] 15; Page 9, ] 16; Page 10, 17; Page 10

9

4 18.
u. Whyte is no longer housed at the CCCF and was transferred to the
Columbia County Jail. (Document 31).
QUESTIONS PRESENTED
A. Whether Whyte’s claims for injunctive relief are now moot?

B. Whether the Amended Complaint fails to state a Fourteenth
Amendment equal protection claim against Irwin, Hite and Woods
based upon Whyte’s assignment to an alternative housing unit?

C. Whether the Amended Complaint fails to state a Fourteenth
Amendment equal protection claim against Rockey based upon
his failure to protect Whyte from assault by another inmate?

D. Whether the Amended Complaint fails to state an Eighth
Amendment conditions of confinement claim against Woods based

upon his failure to assure that Whyte received his medically prescribed
diet?

E. Whether the Amended Complaint fails to state a First
Amendment retaliation claim against Irwin, Hite and Woods based
upon Whyte’s assignment to an alternative housing unit?

F. Whether the Amended Complaint fails to state a First
Amendment retaliation claim against Rockey based upon a single cell
search and confiscation of a single list of reading material?

G. Whether the Amended Complaint fails to state an Eighth
Amendment failure to protect claim against Irwin, Hite and Woods
based upon Whyte’s assignment to an alternative housing unit?
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 7 of 33

H. Whether the Amended Complaint fails to state an Eighth
Amendment cruel and unusual punishment claim against Folk based
upon verbal statements, which Whyte considered to be harassing or
abusive?

I. Whether the Amended Complaint fails to state an Eighth
Amendment cruel and unusual punishment claim against Rockey based
upon verbal statements, which Whyte considered to be harassing or
abusive?

J. Whether the Amended Complaint fails to state an Eighth
Amendment failure to protect claim against Rockey based upon his
failure to protect Whyte from assault by another inmate?

K. Whether the Amended Complaint fails to state an Eighth
Amendment cruel and unusual punishment claim against Irwin and
Woods?

L. Whether the Amended Complaint fails to state an Eighth
Amendment cruel and unusual punishment claim against Millender
and Murphy based upon subjecting Whyte to a strip search?

M. Whether the Amended Complaint fails to state an Eighth
Amendment cruel and unusual punishment claim against Woods based
upon unsafe conditions of confinement?
N. Whether the Amended Complaint fails to state a Fourth
Amendment unreasonable search claim against Millender and Murphy
based upon subjecting Whyte to a strip search?
Tit. ARGUMENT
STANDARD OF REVIEW
Rule 12(b) (6) provides for the dismissal of a claim that fails to assert a basis

upon which relief may be granted. In determining whether to grant a Motion to

Dismiss the Court must determine whether the allegations set forth in the

7
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 8 of 33

Complaint constitute a cause of action as required by Fed.R.C.P. 8(a). Loftus v.
Southeastern Pennsylvania Transportation Authority, 843 F.Supp. 1981, 1986
(E.D. Pa. 1994). Although a complaint need not contain detailed factual
allegations in order to comply with the mandate of Fed.R.C.P. 8(a), it must contain
*... more than labels and conclusions, and a formulaic recitation of the elements of
a cause of action ...” Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007).
In making the determination the Court may consider not only the allegations
set forth in the complaint but also exhibits attached to the complaint, matters of
public record and undisputedly authentic documents a defendant attaches as an
exhibit to a motion to dismiss, if the plaintiff's claims are based on the document.
Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196
(3d Cir.1993) and Kimmel v. Phelan Hallinan & Schmieg, PC, 847 F.Supp.2d 753
(E.D.Pa.,2012). However, it is clear that the Court need not accept as true
allegations of law, unsupported conclusions, and unwanted inferences. Kost v.
Kozakiewicz, 1 F.3d 176, 183 (3" Cir. 1993) and Violanti v. Emery Worldwide A-

CF Corp., 847 F.Supp. 1251, 1255 (M.D. Pa. 1994).

DISCUSSION
Whyte asserts thirteen claims against seven Defendants under Section 1983
of the Civil Rights Act (42 U.S.C.A. §1983) (§1983) based upon violations of

rights guaranteed her under the First (Free Speech — Denial of Mail; Access to
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 9 of 33

Courts — Retaliation; Invasion of Privacy — Unclothed Search), Fourth
(Unreasonable Search and Seizure), Fifth (Due Process — Denial of Adequate
Grievance Procedure), Eighth (Cruel & Unusual Punishment — Sexual Harassment
— Denial of Prescribed Diet — Failure to Protect) and Fourteenth (Equal Protection
~ Discrimination in Housing — Failure to Protect) Amendments to the United States
Constitution and upon violations of the Prison Rape Elimination Act (34 U.S.C.A.
§30301 et seq.) (PREA) and the CCCF’s policies and procedures. Whyte seeks
punitive damages and injunctive relief.
| CLAIMS FOR INJUNCTIVE RELIEF
WHYTE’S CLAIMS FOR INJUNCTIVE RELIEF ARE MOOT

Whyte seeks injunctive relief requiring (1) the CCCF to retrain its
administration and staff on issues involving housing and treatment of transgender
inmates and PREA procedures and (2) the CCCF to terminate Rockey and Folk.
After filing her Amended Complaint, Whyte was transferred from the CCCF to the
Columbia County Jail. “It is well recognized that the adjudicatory power of a
federal court depends upon ‘the continuing existence of a live and acute
controversy.’ ” Steffel v. Thompson, 415 U.S. 452, 454, 94 S. Ct. 1209, 1213, 39
L. Ed. 2d 505 (1974) “Past exposure to illegal conduct is insufficient to sustain a
present case or controversy regarding injunctive relief, if unaccompanied by

continuing, present adverse effects.” Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct.
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 10 of 33

1827, 36 L.Ed.2d 439 (1973). A prisoner's transfer or release from

prison moots his claims for injunctive relief since he is no longer subject to the

conditions he alleges were unconstitutional. Abdul-Akbar vy. Watson, 4 F.3d 195,

206-207 (3d Cir.1993); see also Weaver v. Wilcox, 650 F.2d 22, 27 (3d Cir.1981)
Since Whyte is no longer subject to the policies and procedures of the CCCF

or the conduct of Rockey and Folk, his claims for injunctive relief are moot and

should be dismissed.

CLAIMS FOR CONSTITUTIONAL /
FEDERAL STATUTORY VIOLATIONS

COUNT 1

THE AMENDED COMPLAINT FAILS TO STATE A FOUR-

TEENTH AMENDMENT EQUAL PROTECTION CLAIM

AGAINST IRWIN, HITE AND WOODS BASED UPON WHYTE’S

ASSIGNMENT TO AN ALTERNATIVE HOUSING UNIT

Upon arrival at the CCCF Whyte completed a classification questionnaire in
which she indicated she was a transgender female and identified as such. Whyte
was then assigned to an alternative housing unit and placed on “cell alone” status.
Placement in the alternative housing unit restricted Whyte to her cell at times and
restricted her ability to participate in inmate work assignments or other programs
available to inmates housed in general population. Whyte contends the sole reason

she was assigned to this unit was the fact that she is a transgender female and

identifies as such.

10
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 11 of 33

Whyte contends that Irwin, Hite and Woods, persons acting in supervisory
capacities at the CCCF, violated her Fourteenth Amendment guarantee of equal
protection by housing her in an alternative housing unit rather than in general
population, based solely on her identity as a transgender female. Irwin, Hite and
Woods submit that the Amended Complaint fails to state such a claim against them
upon which relief may be granted for several reasons. First, the Amended
Complaint appears to base this claim solely on Irwin, Hite and Woods’ supervisory
capacities at the CCCF and the imposition of liability on them by the doctrine of
respondeat superior. However, our courts have held that a defendant in a civil
rights action must have personal involvement in the alleged wrongs, which must be
shown through allegations of personal direction or of actual knowledge and
acquiescence; liability cannot be imposed on him or her based upon the doctrine of
respondeat superior. Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir.
1988); Parratt v. Taylor, 451 U.S. 527, 537 n. 3, 101 S.Ct. 1908, 1913 n. 3, 68
L.Ed.2d 420 (1981); Hampton v. Holmesburg Prison Officials, 546 F.2d 1077,
1082 (3d Cir.1976). As the Amended Complaint fails to plead any facts showing
that Irwin, Hite and Woods personally directed or had any actual knowledge of and
acquiesced in the conduct forming the basis for this claim, it fails to show their

personal involvement and, thus, their liability on this claim.

1k
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 12 of 33

Second, the Amended Complaint does not plead all essential elements of a
Fourteenth Amendment equal protection claim.

“The Equal Protection clause is a “direction that all persons similarly
situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr.,
Inc., 473 U.S, 432, 439, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985). An
equal protection analysis is called for, however, only if the challenged
government action classifies or distinguishes between two or more distinct
groups. In other words, equal protection only affords an individual
protection against intentional discrimination that is based upon class
membership. A person who brings an action under the Equal Protection
clause “must show intentional discrimination against him because of his
membership in a particular class, not merely that he was treated unfairly as
an individual.” Huebschen v. Department of Health & Social Serv., 716 F.2d
1167, 1171 (7th Cir.1983); Handley v. Phillips, 715 F.Supp. 657, 673
(M.D.Pa.1989); ARA Services, Inc. v. School Dist. of Philadelphia, 590
F.Supp. 622, 629 (E.D.Pa.1984).

Murray v. Pittsburgh Bd. of Pub. Educ., 919 F. Supp. 838, 847 (W.D.
Pa.1996)

The Amended Complaint does not plead any facts to show that Whyte’s cell
assignment was based upon intentional discrimination against her because of her
membership in a particular class, i.e. transgender females. Although the Amended
Complaint alleges such discrimination, it pleads no facts to support it. “Although a
complaint need not contain detailed factual allegations in order to comply with the
mandate of Fed.R.C.P. 8(a), it must contain “... more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action ...” Bell Atlantic
Corporation v. Twombly In the present case, the Amended Complaint’s

unsupported conclusion and unwarranted inference that such discrimination was

12
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 13 of 33

the reason for Whyte’s cell assignment are insufficient to satisfy this requirement.
Kost v. Kozakiewicz; Violanti v. Emery Worldwide A-CF Corp.

And, third, the Amended Complaint appears to base this claim, in part, on
Irwin, Hite and Woods’ violations of sections of PREA or sections of the CCCF’s
policies and procedures based upon sections of PREA pertaining to initial
screenings of inmates and use of the information obtained.? However, our courts
have held that since PREA does not provide a private right of action, a plaintiff
cannot bring an action to enforce obligations set forth in it, whether through the
statute itself or through an attempt to enforce a correctional facility’s
PREA policies via §1983. Landau v. Lamas, No. 3:15-CV-1327, 2019 WL
3521421, at *11 (M.D. Pa. Aug. 1, 2019); Davis v. Romig, No. 16-cv-184, 2017
U.S. Dist. LEXIS 57710, at *2-3 & n.2 (M.D. Pa. Apr. 13, 2017).

For the foregoing reasons, Whyte’s Fourteenth Amendment equal protection

claims against Irwin, Hite and Woods should be dismissed.

 

> 28 Federal Code §115.4(g). “... an agency shall not place lesbian, gay, bisexual,
transgender or intersex in dedicated facilities units or wings solely on the basis of
such identification or status.”

13
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 14 of 33

COUNT 24

THE AMENDED COMPLAINT FAILS TO STATE A

FOURTEENTH AMENDMENT EQUAL PROTECTION

CLAIM AGAINST ROCKEY BASED UPON HIS FAILURE

TO INTERVENE TO PROTECT WHYTE FROM ASSAULT

BY ANOTHER INMATE

Rockey was part of the security staff assigned to Whyte’s housing unit.
During lunch, a dispute arose between Whyte and another inmate, which resulted
in the other inmate throwing his food tray at Whyte several times, missing him
each time. As this was happening, Rockey did not intervene to separate them or to
otherwise protect Whyte. However, when Whyte exercised her right of self-
defense by attempting to strike the other inmate, Rockey intervened to separate
them and to escort the other inmate back to his cell.

Whyte asserts a Fourteenth Amendment equal protection claim against
Rockey on the basis that he failed to intervene in the dispute to protect her when
she was assaulted but, subsequently intervened to protect the other inmate when
Whyte exercised her right of self-defense and attempted to strike him. Rockey

submits that the Amended Complaint fails to state such a claim against him upon

which relief may be granted for two reasons. First, the Amended Complaint does

 

* Whyte presents this count as both an Ei ghth Amendment cruel and unusual
punishment claim and a Fourteenth Amendment equal protection claim. As Whyte
also presents an Eighth Amendment cruel and unusual punishment claim against
Rockey based upon these same facts in Count 10, only the Fourteenth Amendment
equal protection claim is discussed here.

14
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 15 of 33

not plead any facts to establish an essential element of an equal protection claim
1.¢., that Rockey intentionally discriminated against him because of his
membership in a particular class. While Whyte may believe that Rockey treated
her differently by not intervening at the start of the dispute to protect her, she has
pled no facts to show that this difference in treatment was because of her
membership in a particular class. Although she may believe that she was treated
unfairly as an individual, that is insufficient to establish an equal protection claim.
And, second, to the extent this claim is based upon Rockey’s failure to follow the
CCCF’s policies and procedures in responding to such an incident,’ such failure
does not establish a constitutional violation under § 1983.” Laufgas v.
Speziale, 2006 WL 2528009, at *9 (D.N.J. Aug.31, 2006). See also Gates v.
Folladay, 2009 WL 1544376, at *4 (E.D.Ark. June 3, 2009)

For the foregoing reasons, Whyte’s Fourteenth Amendment equal protection

claim against Rockey should be dismissed.

 

° Calling a Code | and waiting for other corrections officers to artive before
intervening.

15
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 16 of 33

COUNT 3

THE AMENDED COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT CONDITIONS OF CONFINEMENT CLAIM

AGAINST WOODS BASED UPON HIS FAILURE TO ASSURE

THAT WHYTE RECEIVED HIS MEDICALLY PRESCRIBED DIET

During her stay at the CCCF, Whyte was to receive a medically prescribed
allergy diet. Throughout her stay, she received meals containing foreign objects or
ingredients to which she is allergic. When she complained about the meals, she
she was placed on a “finger food” diet. Whyte filed a grievance pertaining to his
dict. In Woods’ Initial Review Response (Exhibit N) he indicated the Food
Service Department would continue to monitor his meals to ensure that all dietary
restrictions and requirements were met and that placement on a “finger food” diet
was a disciplinary sanction issued by the on-duty Shift Commander.

Whyte asserts an Eighth Amendment conditions of confinement claim
against Woods but the basis for it is not clear. The Eighth Amendment imposes a
duty on prison officials to provide “humane conditions of confinement; prison
officials must ensure that inmates receive adequate food, clothing, shelter, and
medical care.” Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128
L.Ed.2d 811 (1994); Imhoff v. Temas, 67 F. Supp. 3d 700, 709 (W.D. Pa. 2014) A
correctional facility’s failure to provide an inmate with a medically prescribed diet

may constitute a constitutional violation. Woods submits that the Amended

Complaint fails to state such a claim against him upon which relief may be granted

16
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 17 of 33

since it fails to plead any facts to show that he had any personal involvement in
denying such a diet to Whyte. The only reference to Woods involvement in this
matter is his Initial Review Response (Exhibit N) to Whyte’s grievance, in which
he indicated the Food Service Department would continue to monitor Whyte’s
meals to ensure that all dietary restrictions and requirements were met. Woods’
mere involvement in the post-incident grievance process does not provide a basis
for § 1983 liability. Alexander v. Gennarini, 144 F. App'x 924, 925 (3d Cir. 2005);
Ballard v. Galle, No. 4:CV-14-1015, 2015 WL 5029561, at *5 (M.D. Pa. Aug. 25,
2015)

For the foregoing reason, Whyte’s Eighth Amendment conditions of

confinement claim against Woods should be dismissed.®

 

° In paragraph 18 of the Amended Complaint, which Whyte incorporates by
reference in this count, he complains that he was denied due process when he was
placed on a “finger food” diet as a disciplinary sanction. To the extent this count
may be interpreted to also assert a Fifth or Fourteenth Amendment due process
claim, it must fail for the same reason. The Amended Complaint fails to plead any
facts to show that Woods had any personal involvement in imposing such a
sanction or denying her due process. Furthermore, Woods’ mere involvement in
the post-incident grievance process does not provide a basis for § 1983 liability.
Alexander v. Gennarini ; Ballard v. Galle.

17
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 18 of 33

COUNT 4

THE AMENDED COMPLAINT FAILS TO STATE A FIRST

AMENDMENT RETALIATION CLAIM AGAINST IRWIN,

HITE AND WOODS BASED UPON WHYTE’S ASSIGNMENT

TO AN ALTERNATIVE HOUSING UNIT

Whyte contends that Irwin, Hite and Woods also violated her First
Amendment guarantee of freedom from retaliation by housing her in an alternative
housing unit rather than in general population (1) based upon her expression of her
identity as a transgender female and (2) based upon Hite and Woods’ failure to
correct this situation pursuant to a grievance filed by her. The factual basis for this
claim is the same as that set forth in the discussion of Count 1. Irwin, Hite and
Woods submit that the Amended Complaint fails to state such a claim against them
upon which relief may be granted for several reasons. First, the Amended
Complaint appears to base this claim solely on Irwin, Hite and Woods’ supervisory
capacities at the CCCF and the imposition of liability on them by the doctrine of
respondeat superior. However, as discussed with reference to Count 1 above, a
defendant in a civil rights action must have personal involvement in the alleged
wrongs. As the Amended Complaint fails to plead any facts showing that Irwin,
Hite and Woods personally directed or had any actual knowledge of and

acquiesced in the conduct forming the basis for this claim, it fails to show their

personal involvement and, thus, their liability on this claim.

18
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 19 of 33

Second, the Amended Complaint does not plead all essential elements of a
First Amendment retaliation claim.

To state a retaliation claim under the First Amendment, a plaintiff bears the

burden of satisfying three (3) elements. First, a plaintiff must prove that he

was engaged in a constitutionally protected activity. See Rauser v. Horn, 241

F.3d 330, 333 (3d Cir. 2001). Second, a plaintiff must demonstrate that he

“suffered some ‘adverse action’ at the hands of prison

officials.” Id. (quoting Allah v. Seiverling, 229 F.3d 220, 225 (3d Cir.

2000)). This requirement is satisfied by showing adverse action “sufficient

‘to deter a person of ordinary firmness’ from exercising his First

Amendment rights.” Jd. (quoting Suppon v. Dadonna, 2013 F.3d 228, 235

(3d Cir. 2000)). Third, a prisoner must prove that “his constitutionally

protected conduct was ‘a substantial or motivating factor’ in the decision to

discipline him.” Rauser, 241 F.3d at 333-34 (quoting Mount Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

The Amended Complaint does not plead any facts to show the third element
of such a claim i.e., that Whyte’s cell assignment was based upon retaliation
against her because of her expression of her sexual orientation and gender.
Although the Amended Complaint alleges such causation, it pleads no facts to
support it. The Amended Complaint’s unsupported conclusion and unwarranted
inference that Whyte’s expression of her sexual orientation and gender was the
reason for her cell assignment are insufficient to satisfy this requirement. Kost v.
Kozakiewicz; Violanti v. Emery Worldwide A-CF Corp.

Furthermore, to the extent Whyte contends that this element is satisfied by

Hite and Woods’ failure to change her housing assignment in response to

19
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 20 of 33

grievances filed by her, such an argument is unavailing. Our courts have held that
the denial of grievances is not an “adverse action” for retaliation purposes.

See Burgos v. Canino, 641 F.Supp.2d 443, 455 (E.D.Pa.2009) (“The mere denial
of grievances does not rise to the level of adverse action sufficient to deter a person
of ordinary firmness from exercising his constitutional rights”); Alexander v.

Forr, 2006 WL 2796412, at * 9 (M.D.Pa. Sept.27, 2006)

And, third, the Amended Complaint appears to base this claim, in part, on
Irwin, Hite and Woods’ violations of sections of PREA or sections of the CCCF’s
policies and procedures based upon sections of PREA pertaining to initial
screenings of inmates and use of the information obtained.’ However, as set forth
in the discussion of Count 1, a plaintiff cannot bring an action to enforce
obligations set forth in PREA, whether through the statute itself or through an
attempt to enforce a correctional facility’s PREA policies via §1983. Landau v.
Lamas; Davis v. Romig.

For the foregoing reasons, Whyte’s First Amendment retaliation claims

against Irwin, Hite and Woods should be dismissed.

 

728 Federal Code §115.4(g). “... an agency shall not place lesbian, gay, bisexual,
transgender or intersex in dedicated facilities units or wings solely on the basis of
such identification or status.”

20
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 21 of 33

COUNT 5

THE COMPLAINT FAILS TO STATE A FIRST

AMENDMENT RETALIATION CLAIM AGAINST

ROCKEY BASED UPON A SINGLE CELL SEARCH

AND CONFISCATION OF A SINGLE LIST

OF READING MATERIAL

Whyte asserts a First Amendment retaliation claim against Rockey based

upon his search of her cell and confiscation of a single list of reading material
following her statement that she was going to report him for sexual harassment.
Rockey submits that this is insufficient to establish a First Amendment retaliation
claim. In the prison context, the elements of a First Amendment retaliation claim
are that: (1) the prisoner engaged in constitutionally protected conduct, (2) prison
officials took an adverse action against the prisoner that is sufficient to deter a
person of ordinary firmness from exercising her constitutional rights, and (3) there
is a causal link between the exercise of the prisoner’s constitutional rights and
adverse action taken against him. Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir.
2003) Even assuming the Complaint pleads facts sufficient to establish the first
element, it fails to plead facts sufficient to establish the second element, i.e. an
adverse action was taken against her sufficient which would deter a person of
ordinary firmness from exercising her constitutional rights.

An adverse action need not be great in order to satisfy this element, but it

must be more than de minimus. McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)

21
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 22 of 33

“Tn general, ‘courts have consistently held that a cell search is not an ‘adverse
action’ for retaliation purposes.’ ” Curtician v. Kessler, 2010 WL 6557099, *7
(W.D. Pa. 2010) (collecting cases); see also Banks v. Rozum, 2015 WL 1186224,
*7 (M.D. Pa. 2015); Dickerson v. Gordon, 2015 WL 5785575, *6 (M.D. Pa.
2015).8 Rockey submits that a single cell search and confiscation of a list of
reading materials was “de minimus” and does not constitute an adverse action
“sufficient to deter a person of ordinary firmness from exercising her constitutional
rights.” Admittedly, this is an objective rather than a subjective test, however, it
was not sufficient to deter Whyte from filing a complaint of sexual harassment
against Rockey that same day. (Document 1, Complaint, Page 3, 4 3.)

As the Complaint fails to plead facts sufficient to establish a First
Amendment retaliation claim against Rockey upon which relief may be granted,

this claim should be dismissed.

 

® There is disagreement on this principle among our courts. See, e.g.
Stafford v. Wetzel, No. 4:CV-13-2026, 2015 WL 474273, at *6 (M.D. Pa. Feb. 5,
2015)

22
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 23 of 33

COUNT 6

THE AMENDED COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT FAILURE TO PROTECT CLAIM AGAINST IRWIN,

HITE AND WOODS BASED UPON WHYTE’S ASSIGNMENT TO

AN ALTERNATIVE HOUSING UNIT

Whyte contends that Irwin, Hite and Woods violated his Eighth Amendment
guarantee of freedom from cruel and unusual punishment by housing him in an
alternative housing unit in which inmates charged with or convicted of crimes of a
sexual nature and inmates with mental disorders were also housed. Whyte
contends that by doing so, Irwin, Hite and Woods were deliberately indifferent to a
substantial risk of serious harm to her posed by such other inmates. Irwin, Hite
and Woods submit that the Amended Complaint fails to state such a claim against
them upon which relief may be granted for several reasons. First, the Amended
Complaint appears to base this claim solely on Irwin, Hite and Woods’ supervisory
capacities at the CCCF and the imposition of liability on them by the doctrine of
respondeat superior. However, as discussed in preceding sections, a defendant in
a civil rights action must have personal involvement in the alleged wrongs. As the
Amended Complaint fails to plead any facts showing that Irwin, Hite and Woods
personally directed or had any actual knowledge of and acquiesced in the conduct

forming the basis for this claim, it fails to show their personal involvement and,

thus, their liability on this claim.

23
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 24 of 33

Second, the Amended Complaint does not plead all essential elements of an
Eighth Amendment failure to protect claim.

To establish a failure to protect claim, an inmate must demonstrate that (1)

he was incarcerated under conditions posing a substantial risk of serious

harm, (2) the official was deliberately indifferent to that substantial risk to

his health and safety, and (3) the official's deliberate indifference caused him

harm. Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d

811 (1994)

The Amended Complaint fails to plead facts sufficient to establish two
essential elements of this claim. One, it cannot be said that Whyte was exposed to a
“substantial risk of serious harm”. Although it states that in accord with the
CCCF’s policies and procedures, inmates charged with or convicted of crimes of a
sexual nature and inmates with mental disorders were also housed in the same unit,
it does not state that any such inmates were actually housed in the unit while
Whyte was there or, if they were, they posed any actual risk of harm to her. Two,
it does not state that Whyte suffered any actual harm.

And, third, the Amended Complaint appears to base this claim, in part, on
Irwin, Hite and Woods’ violations of sections of PREA or sections of the CCCF’s

policies and procedures based upon sections of PREA pertaining to initial

screenings of inmates and use of the information obtained.’ However, as discussed

 

? 28 Federal Code §115.4(g). “... an agency shall not place lesbian, gay, bisexual,
transgender or intersex in dedicated facilities units or wings solely on the basis of
such identification or status.”

24
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 25 of 33

in preceding sections, a plaintiff cannot bring an action to enforce obligations set
forth in PREA, whether through the statute itself or through an attempt to enforce a
correctional facility’s PREA policies via §1983. Landau v. Lamas; Davis v. Romig.
For the foregoing reasons, Whyte’s Eighth Amendment failure to protect
claims against Irwin, Hite and Woods should be dismissed.
COUNT 7
THE AMENDED COMPLAINT FAILS TO STATE AN
EIGHTH AMENDMENT CLAIM AGAINST FOLK
BASED UPON VERBAL STATEMENTS, WHICH WHYTE
CONSIDERED TO BE HARASSING OR ABUSIVE
Whyte asserts an Eighth Amendment cruel and unusual punishment claim
against Folk based upon verbal statements made by him, which she considered
sexually harassing or abusive (Count 7).!° However, our courts have held that mere
oral statements, even statements involving sexual harassment or abuse are
insufficient to establish an Eighth Amendment claim. Dunbar v. Barone, 487
Fed.Appx. 721 (3d Cir. 2012) (nonprecedential); Robinson v. Taylor, 204

Fed. Appx. 155, 156 Gd Cir. 2006)(nonprecedential); Hernandez-Tirado v. Lowe,

No. 3:CV-14-1897, 2017 WL 3433690, at *11 (M.D. Pa. Aug. 10, 2017)

 

10 On November 24, 2020 Folk referred to Whyte as a “he-she” while
negatively conversing about her with another inmate. (Document 1, Amended
Complaint, Page 5, { 14).

25
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 26 of 33

As the Complaint fails to plead facts sufficient to establish an Eighth
Amendment cruel and unusual punishment claim against Folk upon which relief
may be granted, this claim should be dismissed.

COUNT 8
THE AMENDED COMPLAINT FAILS TO STATE AN
EIGHTH AMENDMENT CLAIM AGAINST ROCKEY
BASED UPON VERBAL STATEMENTS, WHICH WHYTE
CONSIDERED TO BE HARASSING OR ABUSIVE

Whyte asserts an Eighth Amendment cruel and unusual punishment claim
against Rockey based upon verbal statements made by him, which she considered
sexually harassing or abusive.'' However, as discussed in the preceding section,
our courts have held that mere oral statements, even statements involving sexual
harassment or abuse are insufficient to establish an Eighth Amendment claim.

As the Complaint fails to plead facts sufficient to establish an Eighth

Amendment cruel and unusual punishment claim against Rockey upon which relief

may be granted, this claim should be dismissed as to him.

 

'! On December 25, 2020 Rockey, in the presence of other inmates, made

inappropriate remarks about Whyte’s stature and augmented breasts i.e., “[w]hat
the f*** are you laughing at? Your body isn’t even real. Aren’t your boobs fake?”
(Document 1, Complaint, Page 3, 73).

26
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 27 of 33

COUNT 10”

THE COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT CLAIM AGAINST ROCKEY

BASED UPON A FAILURE TO PROTECT WHYTE

FROM AN ASSAULT BY ANOTHER INMATE
Whyte asserts an Eighth Amendment failure to protect claim against Rockey
_ on the basis that he failed to act soon enough to intervene in a dispute between her
and another inmate in which the other inmate threw his lunch tray at her several
times but missed. As discussed in preceding sections, to establish
a failure to protect claim, an inmate must demonstrate that (1) he was incarcerated
under conditions posing a substantial risk of serious harm, (2) the official was
deliberately indifferent to that substantial risk to his health and safety, and (3) the
official's deliberate indifference caused him harm. Farmer v. Brennan, 511 U.S.
825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)

Rockey submits that the Amended Complaint does not plead facts to
establish all essential elements of such a claim. First, it cannot be said that
Plaintiff was exposed to a “substantial risk of serious harm”. A thrown lunch tray,
which missed Plaintiff on every occasion, does not pose such a risk. Second,
Rockey was not deliberately indifferent to any harm posed to Whyte but acted

reasonably by diffusing the situation and escorting the other inmate back to his

cell. Prison officials who act reasonably cannot be found liable

 

'2 The Amended Complaint did not contain a Count 9.

27
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 28 of 33

for failure to protect. Farmer v. Brennan And, third, Whyte received no injury as a"
result of the dispute.

As the Amended Complaint fails to plead the essential elements of an Eighth
Amendment failure to protect claim, it fails to state a claim against Rockey upon
which relief may be granted and this claim should be dismissed.

COUNT 11

THE AMENDED COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT CLAIM AGAINST IRWIN AND WOODS BASED

UPON UNSAFE CONDITIONS OF CONFINEMENT

Whyte asserts an Eighth Amendment unsafe conditions of confinement
claim against Irwin and Woods, however, she fails to state or incorporate by
reference the factual basis for those claims. These claims appear to be the same as
those asserted against Irwin, Hite and Woods in Count 6. Irwin and Woods submit
that for the same reasons discussed in response to Count 6, the Amended
Complaint fails to plead the essential elements of Eighth Amendment unsafe

conditions of confinement claims against them upon which relief may be granted

and these claims should be dismissed.

28
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 29 of 33

COUNT 12

THE AMENDED COMPLAINT FAILS TO STATE AN EIGHTH

AMENDMENT CLAIM AGAINST MILLENDER AND MURPHY

BASED UPON UNSAFE CONDITIONS OF CONFINEMENT

Whyte asserts an Eighth Amendment unsafe conditions of confinement
claims against Millender and Murphy on the basis that they subjected her, a
transgender person who identifies as female, to a strip search following the above
described dispute with another inmate. Whyte contends that she should have been
permitted to choose the gender of the corrections officers who subjected her to a
strip search. Millender and Murphy submit that the Amended Complaint fails to
state such a claim against them upon which relief may be granted for two reasons.
First, our courts have not clearly established that a transgender inmate has a
constitutional right to have a strip search performed by an officer of the gender
with which the inmate identifies. Naisha v. Metzger, 490 F. Supp. 3d 796, 804—05
(D. Del. 2020), appeal filed October 9, 2020; Carter-el v. Boyer, No. 1:19CV243
(TSE/MSN), 2020 WL 939289, at *1 (E.D. Va. Feb. 25, 2020). In the absence of
such a constitutional right, there is no basis for a §1983 claim. Second, Millinder
and Murphy are entitled to qualified immunity on this claim as they did not violate
any clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct.

2727, 73 L.Ed.2d 396 (1982); Naisha v. Metzger; Carter-el v. Boyer

29
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 30 of 33

Since the Amended Complaint fails to plead facts to show that Whyte had a
constitutional right to be strip searched by a corrections officer of the same sex
with which she identifies and that qualified immunity is inapplicable, it fails to
state claims against Millender and Murphy upon which relief may be granted and
should be dismissed.

COUNT 13

THE AMENDED COMPLAINT FAILS TO STATE AN

EIGHTH AMENDMENT CLAIM AGAINST WOODS

BASED UPON UNSAFE CONDITIONS OF CONFINEMENT

Whyte asserts an Eighth Amendment unsafe conditions of confinement
claims against Woods, however, she fails to state or incorporate by reference the
factual basis for those claims. These claims appear to be the same as those
asserted against Irwin, Hite and Woods in Count 6. Irwin and Woods submit that
for the same reasons discussed in response to Count 6, the Amended Complaint
fails to plead the essential elements of Eighth Amendment unsafe conditions of

confinement claims against him upon which relief may be granted and this claim

should be dismissed.

30
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 31 of 33

COUNT 14

THE AMENDED COMPLAINT FAILS TO STATE FOURTH

AMENDMENT UNREASONABLE SEARCH CLAIMS AGAINST

MILLENDER, MURPHY AND ROCKEY

Whyte asserts Fourth Amendment unreasonable search claims against
Millender, Murphy and Rockey on the basis that they subjected her, a transgender
person who identifies as female, to a strip search following the above described
dispute with another inmate. Whyte contends that she should have been permitted
to choose the gender of the corrections officers who subjected her to a strip search.
Millender and Murphy submit that the Amended Complaint fails to state such a
claim against them upon which relief may be granted for two reasons set forth in
the discussion of Count 12. First, our courts have not clearly established that a
transgender inmate has a constitutional right to have a strip search performed by an
officer of the gender with which the inmate identifies. Naisha v. Metzger; Carter-el
v. Boyer. In the absence of such a constitutional right, there is no basis for a §1983
claim. Second, they are entitled to qualified immunity on this claim as they did not
violate any clearly established statutory or constitutional rights of which a
reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818,
102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); Naisha v. Metzger; Carter-el v. Boyer.

Since the Amended Complaint fails to plead facts to show that Whyte had a

constitutional right to be strip searched by a corrections officer of the same sex

31
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 32 of 33

with which she identifies and, that qualified immunity is inapplicable, it fails to
state claims against Millender, Murphy and Rockey upon which relief may be
granted and should be dismissed.

IV. CONCLUSION

WHEREFORE, Defendants respectfully request that Whyte’s Amended

Complaint be dismissed as to them.

LEE, GREEN & REITER, INC.

By: Upiert-iih, ) |

Robert A. Mix, Esquire, PALLD. 16164
Attorney for Defendants

115 East High Street

Bellefonte, PA 16823

Phone: 814-255-4769

Fax: 814-355-5024

32
Case 1:21-cv-00124-YK-EB Document 37 Filed 05/21/21 Page 33 of 33

CERTIFICATE OF SERVICE

[ hereby certify that a true and correct copy of the foregoing Defendants’
Brief in Support of Motion to Dismiss Amended Complaint was deposited in the
United States mail, postage prepaid, in Bellefonte, Pennsylvania, on the 27 — a

day of May, 2021, addressed to the following:

Maurice Lavell Whyte

# 20-0508

Columbia County Prison
721 Tron Street
Bloomsburg, PA 17815

 

Robert A. Mixy Esquire
